Case: 16-60102      Document: 00513680223         Page: 1    Date Filed: 09/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 16-60102                           FILED
                                  Summary Calendar                 September 15, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CONNIE LARABEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:06-CR-71-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Connie Larabel, after three prior revocations, admitted to again violating
terms of her supervised release by testing positive for drug use and failing to
make restitution payments; the district court sentenced her to the statutory
maximum of 24 months of imprisonment despite that her guidelines range was
only three to nine months.         She argues that the district court committed




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60102     Document: 00513680223    Page: 2   Date Filed: 09/15/2016


                                 No. 16-60102

procedural error and imposed a substantively unreasonable revocation
sentence.
      We review a revocation sentence under the plainly unreasonable
standard in a two-step process, examining first for procedural error and then
for substantive reasonableness. United States v. Winding, 817 F.3d 910, 913
(5th Cir. 2016). However, because Larabel failed to raise it below, we review
only for plain error her claim that the district court procedurally erred by
offering an inadequate explanation for the sentence imposed.         See United
States v. Warren, 720 F.3d 321, 326-27 (5th Cir. 2013); United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). Since Larabel does
not even attempt to show that the district court committed plain error, her
claim fails. See id.
      We review the substantive reasonableness of Larabel’s sentence for an
abuse of discretion. See Winding, 817 F.3d at 913. A revocation sentence that
exceeds the applicable guidelines range is substantively unreasonable if it “(1)
does not account for a factor that should have received significant weight, (2)
gives significant weight to an irrelevant or improper factor, or (3) represents a
clear error of judgment in balancing the sentencing factors.” Warren, 720 F.3d
at 332 (internal quotation marks and citation omitted).             The record
demonstrates that the district court made an individualized sentencing
decision based upon the applicable sentencing factors, and while Larabel
invites us to reweigh those factors, we may not do so. See Gall v. United States,
552 U.S. 38, 51 (2007); Winding, 817 F.3d at 914. Larabel fails to show that
the district court abused its discretion. See Winding, 817 F.3d at 913.
      AFFIRMED.




                                       2